Title: To James Madison from Alexander White, 30 November 1793
From: White, Alexander
To: Madison, James


Dear Sir
Woodville 30th. Nov. 1793
Though I no longer hold a seat among you I feel not the less interested in the honor and happiness of my Country, consequently every information respecting the important Scenes foreign and domestic which have opened during the recess of Congress, or which may be developed during the Session would be highly gratifying. I am sensible of the fatigue a correspondence with your numerous connections must occasion, and therefore urge no farther than to say, that whatever communications you may oblige me with, will be most thankfully received. After I was removed from Public business I felt much inclined to retire from private business likewise, but I soon discovered a vacant head and an empty Purse were very disagreeable Companions. You probably did not expect either of those to bear me company. They never have, but they approached so near that I got a slight view of their features. I found the income arising from my property would not enable me, to live in that degree of independence which is necessary to set the mind at ease, and employ it in the contemplation of pleasing subjects, “to read What Books, and see what Friends I please.” I therefore concluded to return to the bar, confining my practice however to a narrow circle in which I hope for a small addition to my revenue and leisure to spend a part of my time in agreeable avocations. Upon the whole I feel a much greater degree of happiness than a Seat in Congress ever afforded me, and am inclined to believe from the present state of public affairs, that seat would not have become more pleasing. I fear the Seeds of discord are already sown, and do not consider myself qualified to take a part in the warm discussions which may probably ensue. I never could reconcile to my mind a maxim which politicians say is necessary in the conduct of public affairs, that of going into all the measures of the Party whose general object you approve. I know not how I have been led into these observations they have dropt from my pen as they probably might have done from my tongue had we been carelessly walking together to pay Card Visits—but I cannot quit the subject without mentioning my confidence in the extent of your knowledge, soundness of your judgement, coolness of your temper, Love of your Country and regard for that Constitution the formation and adoption of which has done you so much honor, that, if our political Vessel is in the danger some suppose, you will steer the middle course and be instrumental in saving her from Shipwreck. We have had a remarkably dry Season since Harvest[,] Crops of Corn light, Sold from the heap at 2 dollars, one third above a medium price at that season. Some refreshing rains lately with mild weather afford a prospect of good Crops of Winter Grain. The rains have not been sufficient to raise the Waters. Remember me to Mr. Giles and as many of my former Colleagues as opportunities offer, and believe me to be with great sincerity Dear Sir Your Obt Sert
Alexr White
P.S Letters by Mondays Mail reach Winchester on Saturday.
